Fuchsberg, J.
(concurring). Because Judge Jones’ analysis of the controlling constitutional and procedural issues — with all of which I agree — does not focus on the *237practical nature of the imposition on freedom of expression which we strike down anew today, I add this additional comment for myself:
Licensed liquor establishments, regardless of whether they provide nonobscene topless dancing entertainment, may not dispense alcoholic beverages to minors (Alcoholic Beverage Control Law, § 65).
As to adults, such performances are not thrust upon the patrons. Those who, understandably, do not choose to attend, should be, and are, perfectly free to stay away, and, presumably, they exercise that right. Our profound commitment to personal liberty demands not only that we respect their right to do so, but, correlatively, that we evince like respect for the right of adults who elect to attend. In a free society, one such right could not long exist without the other.
The protection of both is implicit in section 8 of article I of our State Constitution. Its guarantee is not confined to the expression of ideas that are conventional or those shared by a majority.